Case 4:20-cv-10502-MFL-DRG ECF No. 16 filed 08/24/20        PageID.40    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CALVIN ROBINSON, et al.,

             Plaintiffs,                            Case No. 20-cv-10502
                                                    Hon. Matthew F. Leitman
v.

KATRINA COLEMAN, et al.,

          Defendants.
__________________________________________________________________/

         ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S
        REQUEST FOR APPOINTMENT OF COUNSEL (ECF No. 11)

      Now pending before the Court in this matter is Robinson’s Request for

Appointment of Counsel (ECF No. 11). The Court has reviewed Robinson’s request

for counsel and is not yet persuaded that appointment of counsel is warranted.

Accordingly, the Court DENIES WITHOUT PREJUDICE Robinson’s Request

for Appointment of Counsel (ECF No. 11). The Court will revisit this issue at a later

stage of the litigation if appropriate.

      IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: August 24, 2020




                                           1
Case 4:20-cv-10502-MFL-DRG ECF No. 16 filed 08/24/20      PageID.41   Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 24, 2020, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-3794




                                       2
